 


109 HR 5233 IH: Housing Choice Voucher Funding Fairness Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5233 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Ms. Kilpatrick of Michigan introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To make funding for the housing choice voucher program of the Department of Housing and Urban Development more reliable and predictable at the local level, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Housing Choice Voucher Funding Fairness Act of 2006. 
2.Funding allocationSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following new subsections: 
 
(ff)Tenant-based contract renewals 
(1)Allocation determinationNotwithstanding any other provision of law, for each calendar year funding cycle, the Secretary shall allocate amounts made available for such funding cycle for renewal of expiring annual contributions contracts for tenant-based rental assistance for each public housing agency (other than an agency with a special funding agreement under the Moving To Work demonstration program) based on the most recent leasing and cost data for such funding cycle, as adjusted to reflect likely reasonable future costs— 
(A)by applying local and regional annual adjustment factors, as established for such calendar year by the Secretary using the most recent data available; and 
(B)by applying such additional adjustments to the most recent leasing and cost data for such funding cycle, to compensate for changes in the number of vouchers under lease or voucher costs, as the Secretary may approve for a public housing agency, pursuant to application by the agency and in accordance with paragraph (3). 
(2)Most recent leasing and cost dataFor purposes of this subsection, the term most recent leasing and cost data means, for any calendar year funding cycle, leasing and per-voucher cost data for the most recent 12-month period for which such verified data is available as of the time of the allocation determination for such funding cycle, except that such data shall not include data with respect to any units leased in excess of the agency’s authorized unit months. The Secretary shall collect new leasing and per-voucher cost data for use under this paragraph for each calendar year funding cycle, which shall be verified data obtained from the Voucher Management System.  
(3)Adjustments 
(A)AuthorityApplication and approval of additional adjustments referred to in paragraph (1)(B) for a calendar year shall be in accordance with such limitations as the Secretary shall provide, which shall include the use of objective and fair approval criteria established by the Secretary that provide that— 
(i)adjustment to the number of vouchers under lease shall be approved if a public housing agency demonstrates need for renewal of previously issued tenant protection vouchers or of other authorized vouchers to comply with court orders or to meet previous commitments to owners for project-based vouchers in projects ready for occupancy in such calendar year; and 
(ii)adjustment of voucher costs shall be approved if an agency demonstrates— 
(I)rent increases; 
(II)utility rate changes; 
(III)known changes in subsidy costs due to enhanced vouchers under subsection (t), portability under subsection (r), increased average unit size, or approval of higher subsidy payments for people with disabilities due to reasonable accommodation; 
(IV)change in average tenant income, including adjustments needed for areas with seasonal employment if income variations are not adequately reflected in the period of data used by the Secretary; or 
(V)increase in number of families participating in the Family Self-Sufficiency program under section 23 who are building escrow savings due to increased earnings. 
(B)Denial of certain adjustmentsNotwithstanding subparagraph (A)(ii), the Secretary may deny an adjustment referred to in subclause (I), (II), or (III) of subparagraph (A)(ii) with respect to a public housing agency if the agency is not complying with subsection (o)(10)(A) (regarding rent reasonableness). 
(C)Amount of adjustmentsThe aggregate amount of such additional adjustments referred to in paragraph (1)(B) for all public housing agencies for a calendar year funding cycle shall not exceed 2 percent of the total amount provided for such calendar year for renewal of expiring annual contributions contracts for tenant-based rental assistance. In any year in which such total amount provided for such renewals is less than the amount needed to provide each public housing agency with the full adjustment amount determined for the agency under this paragraph, each agency for which such an adjustment is approved shall receive the same percentage of the total amount approved for that agency. 
(4)ProrationTo the extent necessary to stay within the amount made available for a calendar year for renewal of expiring annual contributions contracts for tenant-based rental assistance, the Secretary shall prorate each public housing agency’s allocation otherwise established pursuant to this subsection for such year, except that such proration shall not apply to the renewal of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act. 
(gg)Agency reserves for housing choice vouchers 
(1)AuthorityEach public housing agency may maintain a reserve of amounts for tenant-based assistance in an amount not to exceed four percent of the amount provided to the agency under its annual contributions contract in effect at such time. 
(2)Annual replenishmentTo the extent that amounts are expressly made available for use under this subsection, at the beginning of the funding cycle for each calendar year, the Secretary shall provide to the reserves of each public housing agency an amount sufficient so that the aggregate amount of such reserves are equal to two percent of the amount provided to the agency under its annual contributions contract for such calendar year.  
(3)Prohibition of recaptureThe Secretary may not recapture any reserve amounts maintained by a public housing agency pursuant to this subsection that do not exceed the four percent limitation referred to in paragraph (1). 
(4)UseAmounts in the reserve of a public housing agency under this subsection shall be available to the agency for use for unmet needs for tenant-based rental assistance and to support additional vouchers. 
(5)Use of recaptured reserve amountsAny reserve amounts in excess of the four percent limitation referred to in paragraph (1) that are recaptured by the Secretary shall be available to the Secretary only for tenant-based contract renewals under subsection (ff) and for replenishment of reserves pursuant to paragraph (2) of this subsection. 
(hh)Budget informationThe Secretary shall provide to the Congress, and make publicly available, the following information: 
(1)Budget informationIn the annual budget justifications of the Department of Housing and Urban Development, the Secretary shall include information identifying, with respect to the upcoming calendar year funding cycle for which such justifications are made— 
(A)the number and percentage of authorized vouchers leased in the most recent 12-month period for which data is available and their average cost; 
(B)the administrative fees earned by public housing agencies in such most recent 12-month period; 
(C)the funding allocated in such most recent 12-month period to public housing agencies with special voucher funding agreements under the Moving to Work demonstration program; 
(D)the best estimate available for such upcoming calendar year of the likely applicable weighted average annual adjustment factor under subsection (ff)(1)(A); and 
(E)for such upcoming calendar year, an estimate of adjustments required under subsection (ff)(1)(B) and the number of vouchers that will be eligible for renewal funding after the adjustments required by subsection (ff)(3)(A)(i). 
(2)Updated informationNot later than April 30 and August 31 of each year, the Secretary shall provide updated leasing and cost data and the final weighted average annual adjustment factor under subsection (ff)(1)(A) that will be applicable in the subsequent calendar year. In each year, the Secretary shall provide revised updates, as appropriate, on a timely basis before the enactment of the annual appropriations Act for the Department of Housing and Urban Development. 
(3)Annual reportThe Secretary shall submit a report annually on the extent to which public housing agencies are providing the appropriate amount of subsidy for each family assisted with tenant-based rental assistance, based on tenant incomes and reasonable rents in the community and existing policies of the Secretary. Each such report shall include data from monitoring by the Quality Assurance Division of the Department and shall compare current rates of correct subsidy payments to such rates for the preceding year. 
(ii)Maximized leasing 
(1)In generalIn each year, a public housing agency may use amounts provided to the agency for tenant-based rental assistance for such year to provide assistance on behalf of as many families as the agency determines is possible, notwithstanding the number of vouchers authorized for the agency for such year for purposes of allocation of amounts. 
(2)Prohibition on consideration of overleasing data In determining the allocation baseline for vouchers or the authorized level of vouchers for any public housing agency for any year, the Secretary may not take into consideration the extent to which the number of families assisted in the preceding year by the agency exceeded such authorized level. 
(3)Prohibition of limitation on overleasing 
(A)In generalExcept as provided in subparagraph (B) and notwithstanding any other provision of law, the Secretary may not establish, implement, carry out, or enforce any limitation on the number of— 
(i)families that may be assisted by a public housing agency with amounts provided to the agency for tenant-based rental assistance; 
(ii)vouchers that an agency may fund using such amounts; or 
(iii)units or unit-months that an agency may have under lease using such amounts 
(B)ExceptionIf the Secretary determines that a public housing agency has engaged in financial mismangement involving leasing in excess of the agency’s authorized level of vouchers, the prohibition under subparagraph (A) shall not apply to such agency. 
(jj)Authorization of appropriations for tenant-based assistanceThere are authorized to be appropriated in each fiscal year such sums as may be necessary for tenant-based rental assistance for— 
(1)renewal of all expiring annual contributions contracts for such assistance in accordance with subsection (ff) in the amount necessary to avoid proration under paragraph (3) of such subsection; and 
(2)restoring and replenishing all public housing agency’s reserves under subsection (gg) in the amount required under paragraph (2) of such subsection for such year.. 
 
